DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, the prior art does not teach “…a data driver, a multiplex circuit, and a control circuit; wherein the data driver comprises M data output terminals, and each of the data output terminals provides a data signal to L data lines via the multiplex circuit; wherein the multiplex circuit comprises MxL switch groups, and each of the switch groups comprises N switch tubes and is coupled between one of the data output terminals and one of the corresponding L data lines; wherein each of the switch tubes is coupled to one of LxN gate control terminals of the control circuit, and is configured to provide the data signal from the corresponding data output terminal to the corresponding data line according to a control signal from the coupled gate control terminal; wherein each of the gate control terminals is coupled to M switch tubes that are spaced apart from each other by (LxN-1) switch tubes, and is configured to provide the control signal to the corresponding switch tubes; and wherein M is an integer, and L and N are integers greater than or equal to 2.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et. al. [2018/0005575], Kurakawa [2017/0365209], Kim et. al. [2017/0344179], Gu et. al. [2017/0200412], Jung et. al. [2017/0185190], Shin et. al. [2017/0154945], Kawashima et. al. [2017/0153695], Ota et. al. [2017/0125503]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625